Citation Nr: 0429009	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1953 to August 
1955, and from June 1956 to April 1958.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 1999 rating action that denied service 
connection for PTSD.

By decisions of February 2001 and July 2003, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing a stressful event in service, specifically, 
witnessing a service comrade being run over by a military 
vehicle and dying in his arms.

3.  The veteran did not engage in combat with the enemy in 
service.

4.  The occurrence of the veteran's claimed inservice 
stressful experience has not been corroborated by available 
service records or other credible, supporting evidence. 

5.  The diagnosis of PTSD is not supported by a verified 
stressor.




CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (1994 and 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2002.   See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially-complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

In the April 1999 RO letter, the November 1999 rating action, 
the January 2000 Statement of the Case (SOC), the March 2000, 
April 2001, and April and May 2003 RO letters, the May 2003 
Supplemental SOC (SSOC), the February 2004 RO letter, the 
March 2004 SSOC, and the August 2004 RO letter, the veteran 
and his representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  After each, the veteran was afforded an opportunity 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit information and evidence.  

Additionally, the aforementioned letters and documents 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence the VA still needed from him; what 
evidence the VA had retrieved and considered in his claim; 
what evidence he had to furnish; what he had to do to obtain 
assistance from the VA in connection with his appeal; and 
that the VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he furnished 
enough information about such records so that the VA could 
request them from the person or agency that had them.  

In addition, the May 2003 and February 2004 RO letters and 
the May 2003 and March 2004 SSOCs specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing the VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  Accordingly, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by the VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice should notify a claimant of: (1) the evidence 
that is needed to substantiate a claim; (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" the VA receives a complete or 
substantially complete application for VA benefits.  In the 
case now before the Board, documents strictly meeting the 
VCAA's notice requirements were not provided, nor could they 
have been provided, prior to the November 1999 rating action 
on appeal, inasmuch as the VCAA was not enacted until late 
2000.  However, the Board finds that any lack of pre-
adjudication notice in this case has not prejudiced the 
veteran in any way.  

As indicated above, the rating action, the numerous RO 
letters, the SOC, and the SSOCs issued between 1999 and 2004 
have repeatedly explained to the veteran what was needed to 
substantiate his claim.  As a result, and as indicated below, 
numerous documents have been associated with the claims file.  
The RO most recently readjudicated the veteran's claim in 
March 2004 on the basis of all the evidence of record, as 
reflected in the SSOC.  The veteran and his representative 
were again given ample opportunity to respond.   

The Board also finds that all necessary development has been 
accomplished, and that there is no indication that any action 
is needed to fulfill the duty to assist the veteran.  On its 
own initiative, and pursuant to Board Remand Orders, the RO 
has made comprehensive efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim, as 
documented in the abovementioned RO letters, SOC, and SSOCs, 
as a result of which the available service records, VA and 
private medical records, a copy of the Social Security 
Administration (SSA) decision granting the veteran disability 
benefits, all medical records underlying the latter 
determination, and comprehensive VA psychiatric examination 
reports have been associated with the claims file and 
considered in evaluating his appeal.  The veteran's 
representative furnished written argument in this appeal in 
March and November 2000, May and June 2003, and July and 
August 2004.   

In November 1999, the National Personnel Records Center 
(NPRC) responded to the RO's request for records and 
information about the veteran's claimed inservice stressor, 
stating that no service personnel or additional medical 
records were available, as they were presumably destroyed in 
a fire years ago at the NPRC.  In April 2003 and again in 
February and March 2004, the NPRC documented an exhaustive 
search, and responded that a search of pertinent morning 
reports, rosters, and unit records for evidence of the 
veteran's service comrade being run over and killed by a 
truck yielded negative results as to that specific individual 
and a truck accident.  

Significantly, neither the veteran nor his representative has 
identified, and the claims file does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim for service connection for PTSD 
that has not been obtained.  In February 2004 VA Contact 
Reports, the veteran stated that he had furnished all 
available evidence to the VA, and had no additional evidence 
or records or more specific information to submit.  He stated 
that he did not keep in touch with his former service 
comrades, and thus could not submit statements from them 
pertaining to his claimed inservice stressor.  He further 
stated that he did not remember any more specific date 
regarding the incident wherein he held an injured, dying 
service comrade in his arms, and that he was unsure of the 
spelling of the man's last name.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim currently under 
consideration is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2004)

Under these circumstances, the Board finds that adjudication 
of the claim for service connection on appeal, at this 
juncture, poses no risk of prejudice to the veteran.  

I.  Background

The service medical records for both periods of active 
service are completely negative for complaints, findings, or 
diagnoses of PTSD.  The veteran was psychiatrically normal on 
July 1953 enlistment examination, August 1953 entrance 
examination, June 1954 re-enlistment examination, August 1955 
separation examination, May 1956 entrance examination, and 
April 1958 separation examination, as well as on May 1956 VA 
examination between his 2 periods of military service.

The veteran was also psychiatrically normal on post-service 
VA examination of April 1961.

March 1981 VA outpatient mental hygiene clinical (VAOP/MHC) 
records contain an impression of adjustment reaction of adult 
life with depressive features.

January 1983 VAOP/MHC records show that the veteran was 
anxious and had trouble sleeping in the face of his upcoming 
trial for manslaughter as a result of drunk driving in 1982.  
The impression was mild depression with anxiety.  When seen 
again in April, he reported thoughts and dreams of jail and 
of the woman who was killed in the automobile accident.  In 
April 1984, the veteran was noted to have served an 11-month 
sentence in a state correctional center following his trial 
for drunk driving.  He had had 2 heart attacks in jail.  He 
slept poorly and still had memories of the accident which 
upset him for several days at a time.  In February 1985, the 
veteran attributed his depression to his physical problems; 
the provisional diagnoses were dysthymic disorder and 
passive-aggressive personality disorder.  

On an August 1985 assessment of the veteran's intellectual 
functioning and organic impairment, D. Porter, L.P.C., stated 
that his difficulties dated back to a 1982 automobile 
accident involving alcohol.  Test results showed an 
Intelligence Quota of 69 and mild mental and intellectual 
retardation.

In January 1986, a VA psychologist stated that the veteran 
had been under treatment since 1981 for emotional adjustment 
to his multiple physical problems and severe financial 
difficulties.  He had evidenced considerable depression and 
anxiety secondary to these ongoing problems.  The diagnosis 
was dysthymic disorder with passive-aggressive personality 
traits.  

March 1999 VAOP/MHC records show that the veteran was seen 
for medication therapy for complaints of anxiety, depression, 
sleep problems, nightmares, recurrent intrusive thoughts, and 
flashbacks since he witnessed a service comrade run over and 
killed by a truck in military service.  After mental status 
examination, the impressions included major depressive 
disorder, rule-out PTSD, alcohol use disorder in remission, 
rule-out dementia, rule-out borderline intellectual function.

In a May 1999 statement in response to VA questions regarding 
specifics of his claimed inservice stressful experience, the 
veteran stated that he witnessed a service comrade run over 
by a military vehicle during non-combat field exercises.

On June 1999 VA psychiatric examination, the veteran gave a 
history of witnessing a service comrade run over by a truck, 
after which he held him in his arms and he bled all over him.  
The veteran reported the post-service onset of nightmares, 
nervousness, intrusive, distressing thoughts of the traumatic 
inservice incident, depression, and crying spells.  A review 
of a January 1999 VA psychological evaluation showed a 
diagnosis of anxiety disorder.  After current mental status 
examination, the examiner noted that the veteran reported 
significant post-traumatic symptoms, but that it was not 
known whether there were service records that supported his 
claimed stressor, as a result of which a diagnosis of PTSD 
secondary to service could not currently be made.

VAOP/MHC records in 1999 and 2000 show continuing, regular 
follow-up evaluations of the veteran for a major depressive 
disorder and symptoms of PTSD.

In a statement that was received in July 2000, the veteran's 
granddaughter reported her observations of his nightmares 
about a bleeding person.

In December 2000, the veteran was hospitalized at a VA 
medical facility after thinking more and more about an 
inservice incident wherein a service comrade was run over by 
a truck.  The diagnoses were PTSD and major depression with 
psychotic features.  

PTSD and a history of a major depressive disorder with 
psychosis were diagnosed during VA hospitalization in May 
2001.  

In August 2001, the veteran was hospitalized at a VA medical 
facility with complaints of depression, sleep problems, 
auditory hallucinations, and flashbacks which he related to 
his military experience of witnessing a vehicle run over a 
service comrade.  The diagnoses were major depression with 
psychotic features, and PTSD.  

The provisional diagnostic impression was PTSD following 
hospitalization at the Danville Regional Medical Center in 
April 2002.

In June 2002, the veteran was hospitalized at a VA medical 
facility with complaints of auditory hallucinations 
threatening to kill him, and suicidal thoughts after he 
stopped taking some of his medications.  The diagnoses were 
major depression with psychosis, and history of PTSD.  

During VA hospitalization in March 2003, the diagnoses were 
major depression and history of schizophrenia.  

During VA hospitalization in January 2004, the veteran's 
complaints included visual hallucinations of the dead service 
comrade who died in his arms.  The assessments were major 
depressive disorder with psychotic features, anxiety 
disorder, PTSD, and schizophrenia.  

February 2004 VAOP/MHC records contained impressions of PTSD 
and psychosis.  

In July and August 2004, the veteran was hospitalized at a VA 
medical facility with complaints of auditory and visual 
hallucinations involving the service comrade who died after 
he was run over by a truck.  The diagnoses were chronic, 
acute exacerbation of PTSD; major and recurrent depression 
without psychotic features; and chronic dysthymia.

In an August 2004 statement, the veteran's treating VA 
psychiatric physician noted his history of a very significant 
inservice trauma wherein he attempted to assist a service 
comrade whose chest had been crushed after he was run over by 
a truck, and who was bleeding profusely, and who died in his 
arms.  The veteran gave a history of the onset of daytime 
intrusive recollections of the event about 5 years ago.  The 
doctor stated that the veteran had PTSD.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004). [Parenthetically, the Board notes 
that the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As regards the first of the 3 
regulatory criteria, the revised version requires only a 
diagnosis rendered in accordance with 38 C.F.R. § 4.125(a), 
which incorporates the provisions of the    4th Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  A more 
recent amendment to 38 C.F.R.    § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the 3 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 67 Fed. Reg. 10330- 10332 (March 7, 2002).]

In this case, the veteran alleges that he has PTSD as a 
result of having experienced a stressful event in service, 
namely, witnessing a service comrade being run over by a 
military vehicle and dying in his arms.  

The record shows that the veteran underwent VA psychiatric 
examination in June 1999, at which time the examiner noted 
that the veteran reported significant post-traumatic 
symptoms, but that it was not known whether there were 
service records that supported his claimed stressor, as a 
result of which a diagnosis of PTSD secondary to service 
could not currently be made.  Some subsequent VA medical 
records developed through 2004 contain psychiatric diagnoses 
including PTSD, but only based on the veteran's history of 
the reported inservice stressor.

What this case lacks is credible supporting evidence that the 
claimed inservice stressor actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed inservice stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Cohen,    10 Vet. App. at 146-47; Zarycki, 6 Vet. 
App. at 98.  If, however, the VA determines either that a 
veteran did not engage in combat with the enemy, or that he 
did engage in combat, but that the alleged stressor is not 
combat-related, his lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran has not contended, nor does the 
evidence show, that he engaged in combat with the enemy 
during his military service.  DD Forms 214 (his reports of 
service discharge) show that he received the National Defense 
Service Medal, but there is no evidence that he received any 
award or citation specifically indicative of combat service.  
No other available evidence or records otherwise establish 
evidence of combat with the enemy in service.  Under such 
circumstances, corroboration of the occurrence of the 
veteran's claimed inservice stressful experience is 
necessary.  In this case, however, the Board finds that the 
record contains no such corroboration.  

On its own initiative and pursuant to the Board Remand 
Orders, the RO has attempted to independently verify the 
occurrence of the veteran's claimed inservice stressful 
event.  This initially took the form of a 1999 request to the 
NPRC, which responded by stating that no service personnel or 
additional medical records were available, as they were 
presumably destroyed in a fire years ago at the NPRC.  The 
NPRC subsequently documented an exhaustive search undertaken 
in 2003 and 2004, which effort proved unsuccessful, inasmuch 
as pertinent morning reports, rosters, and unit records 
showed no evidence of the veteran's service comrade being run 
over and killed by a truck.  

Neither has the veteran otherwise provided objective evidence 
supporting the occurrence of his claimed inservice stressful 
experience.  In February 2004 VA Contact Reports, the veteran 
stated that he had furnished all available evidence to the 
VA, and had no additional evidence or records or more 
specific information to submit.  He stated that he did not 
keep in touch with his former service comrades, and thus 
could not submit statements from them pertaining to his 
claimed inservice stressor.  He further stated that he did 
not remember any more specific date regarding the incident in 
which he held an injured, dying service comrade in his arms, 
and that he was unsure of the spelling of the man's last 
name.  Thus, the veteran has not provided sufficient 
information for the VA to further attempt to independently 
corroborate any such inservice experience.  

Simply stated, in this case, there is no verified stressor to 
support a diagnosis of PTSD.  In the absence of credible 
evidence that a claimed stressor sufficient to support a 
diagnosis of PTSD actually occurred-an essential criterion 
of 38 C.F.R. § 3.304(f)-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence simply does not support 
the veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A              § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



